 


109 HR 4607 IH: To ensure passenger safety at airports.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4607 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Reichert (for himself and Mr. Dicks) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To ensure passenger safety at airports. 
 
 
1.Airport safetyThe Assistant Secretary of Homeland Security (Transportation Security Administration) shall not increase the number of random body searches or modify the list of items prohibited from being carried aboard a passenger aircraft operated by an air carrier or foreign air carrier in air transportation or intrastate air transportation set forth in section 1540 of title 49, Code of Federal Regulations, so as to permit any item contained on the list as of December 1, 2005, to be carried aboard a passenger aircraft until— 
(1)each high risk airport, as determined by the Assistant Secretary, is equipped with and using walk through explosive detection equipment at security checkpoints; 
(2)the Assistant Secretary conducts a security-risk assessment of common items that may be carried aboard a passenger aircraft for their potential use in a terrorist incident;  
(3) the Assistant Secretary develops standards for the inclusion or removal of items assessed under paragraph (2) on the list of prohibited items based on the level of risk determined under such paragraph;  
(4)the Assistant Secretary develops guidelines, based on the risk or threat of a terrorist incident, to determine when a body search is warranted; and 
(5)the Assistant Secretary submits a report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate regarding the assessment, standards, and guidelines described in paragraphs (2), (3), and (4), respectively.  
 
